lN THE SUPREME COURT OF PENNSYLVAN|A

|n the |\/|atter of : No. 2256 Discip|inary Docket No. 3
STEPHEN HAROLD LANKENAU A/K/A : Board Fi|e No. 01-16-171
S. HAROLD LANKENAU '
(Supreme Court of the State of De|aware,
No. 73, 2016)
Attorney Registration No. 162055

(Out of State)

ORDER

 

PER CUR|AM

AND NOW, this 3rd day of January, 2017, the Joint Petition for Reciproca|
Discip|ine is granted and Stephen Haro|d Lankenau a/k/a S. Haro|d Lankenau is
suspended from the practice of law in this Commonwea|th for a period of eighteen
months, retroactive to Apri| 1, 2016. He sha|| comply with a|| the provisions of

Pa.R.D.E. 217.